Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric H. Liou on October 22nd, 2021.
The application has been amended as follows: 
IN THE CLAIMS:

In Claim 1, 
Line 10, “a blade” has been changed to – each of the respective plurality of blades –.
Line 19, “the blade” has been changed to – each of the respective plurality of blades –.

In Claim 4, Line 5, “a blade” has been changed to – each of the respective plurality of blades –.


In Claim 5, 
Line 9, “the blade” has been changed to – each of the respective plurality of blades –.
Line 10, “a blade” has been changed to – each of the respective plurality of blades –.

In Claim 6, 
Line 7, “a blade” has been changed to – each of the respective plurality of blades –.
Line 8, “the blade” has been changed to – each of the respective plurality of blades –.
Response to Amendment/Remarks
Applicant’s remarks and/or amendment(s) with respect to Claims 1-2 overcome the prior claim objections, consequently, the prior claim objections have been withdrawn.
Applicant’s remarks and/or amendments along with the Examiner’s amendment above, with respect to Claims 1-6 overcome the prior 112(b) rejections, consequently, the prior 112(b) rejections have been withdrawn.  
With respect to the prior 102 rejection(s) pertaining to Claims 1-4, Applicant’s remarks and/or amendment(s) to the Independent Claim 1 have been fully considered. The amendment incorporates language to further distinguish over the prior art of record, and was also discussed in an Interview held with Applicant on June 3rd 2021(see Interview summary mailed 6/8/2021). The 
	With respect to the prior 103 rejection(s) pertaining to Claims 5-6, Applicant’s arguments have been fully considered and are persuasive, consequently, the prior art rejections have been withdrawn.
Reasons for Allowance

    PNG
    media_image1.png
    681
    438
    media_image1.png
    Greyscale

rd 2021(see Interview summary mailed 6/8/2021), specifically, “the inclination angle (φ) at the intermediate position of the blade being a minimum value that is greater than zero” is not known in, nor obvious from the prior art of record (closest prior art, Aria et al, US 2019/0107118 A1) discloses the inclination angle at an intermediate position of the blade being a minimum value of 0° which negatively increases toward the trailing blade end, see annotated figure 5 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Sabbir Hasan/Examiner, Art Unit 3745